Case 1:20-cv-00891-EK-SJB Document 40 Filed 07/02/21 Page 1 of 5 PageID #: 166

 Elizabeth Wolstein
 Partner

 212 612-0688                                                          26 Broadway, New York, NY 10004
 ewolstein@schlamstone.com                                             Main: 212 344-5400 Fax: 212 344-7677
                                                                       schlamstone.com

 July 2, 2021

 BY ECF
 Honorable Sanket J. Bulsara
 United States Magistrate Judge
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

 Re:       Cruz v. Santana, et al., No. 20-CV-891 (EK) (SJB)

 Dear Judge Bulsara:

 We represent Defendant Henry V. Santana in the above-referenced Bivens and Federal Tort
 Claims Act action.

 We write respectfully to request a stay of discovery pending resolution of Mr. Santana’s
 motion to dismiss the Second Amended Complaint (“Complaint”) for failure to state a claim. 1
 In the event the Court is not inclined to grant a stay of discovery, Mr. Santana requests in the
 alternative a 90-day extension of the July 10, 2021 deadline for completing fact discovery,
 without prejudice to a further extension. Additionally, Mr. Santana requests an adjournment
 of the July 14, 2021 settlement conference pending resolution of his motion to dismiss and/or
 the government’s filing of its response to the Complaint.

 Plaintiff’s counsel opposes the request for a stay of discovery. Concerning extension of the
 July 10 fact discovery deadline, during a July 1 telephonic meet and confer Plaintiff’s counsel
 acknowledged the need for a stay of discovery, but has not substantively responded to our
 subsequently emailed request for his position on a 90-day extension. Concerning
 adjournment of the settlement conference, Plaintiff’s counsel stated during the meet and
 confer that Plaintiff opposes adjournment of the conference. By contrast, the government’s
 June 25, 2021 stay letter (dkt. no. 37) states that Plaintiff does not object to adjournment of
 the settlement conference.

 Government counsel does not object to a stay of discovery or adjournment of the settlement
 conference. Indeed, the government’s request for a stay of the case (dkt. no. 37) encompasses


 1 The motion to dismiss was served on June 21, 2021, but was not filed, in compliance with Rule III.C.2 of Judge
 Komitee’s Individual Practices and Rules. We requested a stay of discovery as part of the motion. Because such
 a request is more appropriately addressed to Your Honor, we intend to withdraw the stay request included in the
 motion to dismiss in order to pursue this instant motion to stay before Your Honor.
Case 1:20-cv-00891-EK-SJB Document 40 Filed 07/02/21 Page 2 of 5 PageID #: 167




 Honorable Sanket J. Bulsara
 July 2, 2021
 Page 2

 the relief requested in this motion, and expressly seeks adjournment of the settlement
 conference, a request joined by Mr. Santana as set forth below.

    I.      Background: The Allegations Of The Complaint

 The Complaint (dkt no. 29) alleges that while visiting his mother in Brooklyn, Plaintiff awoke
 to banging on the door and shouting from the street. Cmplt. ¶¶ 2, 10, 21, 22. When he left
 the house, Plaintiff saw Mr. Santana, an Immigration and Customs Enforcement (“ICE”)
 officer, and another ICE agent “engaged in a struggle” with Gaspar Avendaño-Hernandez,
 Plaintiff’s mother’s “long-time partner.” Id. ¶¶ 2, 12, 13. Plaintiff saw the agents “wrestling
 with Mr. Avendaño-Hernandez, repeatedly using a taser on him, and attempting to place him
 in handcuffs and move him towards their vehicle.” Id. ¶ 29.

 When Avendaño-Hernandez ran away from the ICE agents, Mr. Santana ran after him and
 tried to pull him back toward the street, but Avendaño-Hernandez grabbed onto a pole.
 Cmplt. ¶¶ 30-32. According to the Complaint, Plaintiff then walked toward Avendaño-
 Hernandez and Santana, stood between the former and the house, did nothing threatening, and
 Mr. Santana shot him without warning. Id. ¶¶ 45, 48. The Complaint knowingly omits any
 mention of Plaintiff’s continuous pummeling of Mr. Santana on his arm and face in an effort
 to loosen his grip on Avendaño-Hernandez.

 Based on these allegations, Plaintiff asserts Bivens claims against Mr. Santana for violation of
 the Fourth Amendment and substantive due process under the Fifth Amendment, id. ¶¶ 80, 84,
 and a Federal Tort Claims Act (“FTCA”) claim against the United States. Id. ¶¶ 85-86.

    II.     The Court Should Stay Discovery Pending Resolution Of Mr. Santana’s
            Motion To Dismiss

 This Court has “considerable discretion” to stay discovery “upon a showing of good cause.”
 Lawson v. Rubin, No. 17-CV-6404 (BMC), 2018 WL 4211446, at *1 (E.D.N.Y. Mar. 7,
 2018). In determining whether a party has shown “good cause,” courts typically consider
 three factors: “(1) whether the defendant has made a strong showing that plaintiff’s claims are
 unmeritorious; (2) the breadth of discovery and burden of responding to it; and (3) the risk of
 unfair prejudice to the party opposing the stay.” Id. at *1. A stay of discovery should serve
 “[t]he interests of fairness, economy, and efficiency.” United States v. County of Nassau, 188
 F.R.D. 187, 188-89 (E.D.N.Y. 1999). Here, each factor supports a stay.

 First, Mr. Santana has made a strong showing that Plaintiff’s claims are unmeritorious. As
 demonstrated in Mr. Santana’s memorandum of law in support of the motion to dismiss, the
Case 1:20-cv-00891-EK-SJB Document 40 Filed 07/02/21 Page 3 of 5 PageID #: 168




 Honorable Sanket J. Bulsara
 July 2, 2021
 Page 3

 Complaint fails to allege a cognizable Bivens claim for multiple reasons. Mr. Santana
 respectfully refers the Court to his moving brief, which is incorporated in this letter by
 reference, for his showing on the lack of merit to Plaintiff’s Bivens claims. Because the
 motion to dismiss has not been filed, a copy of the moving brief is attached to this letter as
 Exhibit A. The arguments for dismissal appear at pages 4-23. Those arguments, if
 successful, are dispositive of all claims against Mr. Santana. See Valentini v. Group Health
 Inc., No. 20 Civ. 9526 (JPC), 2021 WL 861275, at *1 (S.D.N.Y. Mar. 8, 2021) (granting stay
 where there were “several substantial arguments in favor of dismissal”); Niv v. Hilton Hotels
 Corp., No. 06 Civ. 7839 (PKL), 2007 WL 510113, at *1 (S.D.N.Y. Feb. 15, 2007) (granting
 stay where defendants’ motion “appears not to be unfounded in the law”).

 Second, the breadth of discovery in this action is substantial, despite the narrow fact issues, as
 it will likely require the collection, processing, and review of documents across multiple
 messaging applications, social media accounts, and email accounts, as the parties have already
 discussed during a meet and confer. Plaintiff’s Initial Disclosures identify multiple non-party
 witnesses who may need to be deposed, some of whom will need to be located. And both
 sides will need discovery from co-defendant the United States, which is in possession of all
 official ICE documents.

 The burden of discovery is heightened in this case given that Plaintiff is a “is a Mexican
 national who lives in” Mexico. Cmplt. ¶ 10. Therefore, essential witnesses, including
 Plaintiff, as well as documents, may be located outside the United States. And, in any event,
 the collection and review of documents will likely require the engagement of translation
 services. See Niv, 2007 WL 510113, at *2 (finding burden and granting stay where, among
 other things, “[d]iscovery in any forum will likely require, inter alia, the translation, review,
 and production of Hebrew and Arabic documents”).

 Compounding the burden is the likelihood that discovery disputes will have to be litigated.
 We have already raised, for example, complaints about deficiencies in Plaintiff’s initial
 disclosures, which Plaintiff has declined to correct. We have disputes with some of Plaintiff’s
 interrogatory responses that will have to be litigated if they cannot be resolved, one example
 of which is discussed in Point III below.

 Third, there is no risk of unfair prejudice to Plaintiff: if the motion is denied, the parties can
 promptly resume discovery. Indeed, while Mr. Santana has produced most of the documents
 in his possession—including, among other things, photographs of and medical records
 relating to the injuries he sustained from Plaintiff’s attack—and has answered interrogatories,
 Plaintiff only recently, on June 23, 2021, served written responses to Mr. Santana’s discovery
 requests after requesting multiple extensions, and only yesterday produced an initial
 installment of 27 pages of documents. In addition, discovery has not yet begun as to the
 United States, which has not yet responded to the Complaint and has requested a stay of the
 case (dkt. no. 37). Given the early stage of the case, a stay would cause no prejudice to
Case 1:20-cv-00891-EK-SJB Document 40 Filed 07/02/21 Page 4 of 5 PageID #: 169




 Honorable Sanket J. Bulsara
 July 2, 2021
 Page 4

 Plaintiff. See Giminez v. Law Offices of Hoffman & Hoffman, No. CV-12-0669 (JFB) (ETB),
 2012 WL 2861014, at *2 (E.D.N.Y. July 11, 2012) (no prejudice where actions were “in their
 infancy”).

    III.    In The Alternative, The Fact Discovery Deadline Should Be Extended By 90
            Days

 If the Court declines to stay discovery, Mr. Santana requests a 90-day extension of the July 10
 fact discovery deadline. While Mr. Santana has produced the bulk of his documents—
 everything except a limited universe of ESI materials requiring a vendor to process—Plaintiff
 produced 27 pages of documents yesterday as an initial production but no other documents.
 Among other deficiencies, Plaintiff has failed to answer interrogatories seeking identification
 of persons with relevant photographic and video evidence (see Exh. B at page 3, nos. 3 and 4),
 failures that will have to be litigated if they cannot be resolved given the importance of such
 evidence to Mr. Santana’s defense. Plaintiff’s counsel stated during the July 1 meet-and-
 confer that their expected date for production of responsive documents is July 16, after the
 July 10 fact discovery deadline.

 In addition, given that the government has sought a stay of the case, relevant documents and
 information in the government’s possession are unavailable to Mr. Santana. In particular, the
 Department of Homeland Security (“DHS”) and/or possibly other agencies are in possession
 of a video of the events at issue that we have reason to believe supports Mr. Santana’s
 defense. Based on all of these facts, we do not believe an extension of fewer than 90 days
 provides a realistic deadline for completing discovery. Given the government’s stay request,
 Mr. Santana submits that any extension should be granted without prejudice to seeking a
 further extension in the future.

    IV.     The July 14, 2021 Settlement Conference Should Be Adjourned

 Finally, Mr. Santana submits that a settlement conference would not be an efficient use of the
 Court’s and the parties’ resources at this juncture. As explained in our prior adjournment
 request, DHS will not entertain an indemnification request before entry of an adverse
 judgment absent exceptional circumstances. See
 https://www.dhs.gov/xlibrary/assets/foia/mgmt_directive_0415_indemnification_employees_
 acting_official_capacity.pdf. (Part VI.C). In addition, the government’s lack of access to
 documents and information that would enable it to respond to the Complaint, see dkt. no. 37,
 at 1, makes it unlikely that the government will be able to develop a meaningful settlement
 position. Indeed, the government’s June 25 letter likewise seeks to adjourn the July 14
 settlement conference, a request Mr. Santana joins. Finally, in the period since the Court
 scheduled the July 14 settlement conference, Mr. Santana has made what we submit is a
 meritorious motion to dismiss.
Case 1:20-cv-00891-EK-SJB Document 40 Filed 07/02/21 Page 5 of 5 PageID #: 170




 Honorable Sanket J. Bulsara
 July 2, 2021
 Page 5

 In sum, the Court should (i) stay discovery pending resolution of Mr. Santana’s motion to
 dismiss, and (ii) adjourn the July 14, 2021 settlement conference pending resolution of Mr.
 Santana’s motion to dismiss and/or the government’s response to the Complaint. If the Court
 does not grant the discovery stay, the Court should extend the July 10 fact discovery deadline
 by 90 days, to October 8, 2021, without prejudice to Mr. Santana seeking further extensions.

 Respectfully,



 Elizabeth Wolstein

 Cc:    (via ECF)
        Gabriel P. Harvis, Esq.
        Baree Fett, Esq.
        Assistant U.S. Attorney Dara Olds, Esq.
